IN THE SUPREME COURT, STATE OF WYOMING

                                      2017 WY 53

                                                                April Term, A.D. 2017

                                                                      May 10, 2017

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                   D-16-0007
v.

NICK EDWARD BEDUHN, WSB #
6-3763,

Respondent.


                      ORDER OF IMMEDIATE SUSPENSION
[¶1] Pursuant to Rule 17 of the Wyoming Rules of Disciplinary Procedure, Bar
Counsel for the Wyoming State Bar filed, on April 20, 2017, a “Petition for Immediate
Suspension of Attorney.” After a careful review of the petition, the “Affidavit of Bar
Counsel in Support of Petition for Immediate Suspension of Attorney,” the materials
attached thereto, and the file, this Court finds and concludes that the petition for
immediate suspension should be granted and that Respondent should be suspended from
the practice of law pending resolution of the formal charges that have been, or will be,
filed against him. It is, therefore,

[¶2] ADJUDGED AND ORDERED that, effective immediately, Respondent Nick
Edward Beduhn, shall be, and hereby is, suspended from the practice of law, pending
final resolution of the formal charges that have been, or will be, filed against him; and it
is further

[¶3] ORDERED that, during the period of suspension, Respondent shall comply with
the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the
requirements found in Rule 21; and it is further
[¶4] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Immediate Suspension shall be published in the Pacific
Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall transmit a copy of this Order of
Immediate Suspension to the Respondent, Bar Counsel, members of the Board of
Professional Responsibility, and the clerks of the appropriate courts of the State of
Wyoming.

[¶6]   DATED this 10th day of May, 2017.

                                             BY THE COURT:

                                             /s/

                                             E. JAMES BURKE
                                             Chief Justice